Citation Nr: 1542548	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  14-23 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esquire


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The Veteran served on active duty from November 1943 to August 1946.  He died in August 1994 of cardiopulmonary failure due to or as a consequence of a cerebral vascular accident.  The appellant claims as the Veteran's widow.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (VA) from a May 2012 rating decision of the Pension Management Center in Milwaukee, Wisconsin that declined to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  The appellant resides within the jurisdiction served by the VA Regional Office (RO) in Louisville, Kentucky.

Following review of the record, the merits portion of the claim is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An application to reopen the claim of entitlement to service connection for the cause of the Veteran's death was most recently denied in an August 2006 rating decision; the appellant did not perfect a timely appeal or file new and material evidence within one year of notification of the decision.

2.  Evidence added to the record since the August 2006 final determination is relevant and probative of the issue of entitlement to service connection for the cause of the Veteran's death.

CONCLUSIONS OF LAW

1.  The August 2006 rating decision that declined to reopen the claim of entitlement to service connection for the cause of the Veteran's death is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1103, 20.1105 (2015). 

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for the cause of the Veteran's death has been received since the August 2006 rating decision and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  She asserts that the cerebrovascular accident from which the Veteran died was secondary to or causally related to his service-connected disabilities and that, as such, service connection for the cause of the Veteran's death is warranted.  

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In view of the Board's decision to reopen the claim and remand for further development, there is no need to address whether VA has complied with the Veterans Claims Assistance Act of 2000 at this time.  See Wensch v. Principi, 15 Vet.App. 362 (2001); see also 38 U.S.C.A. § 5103A (a)(2) 

Pertinent Law and Regulations

To establish entitlement to service connection for the cause of the veteran's death, the evidence of record must show that a disability incurred or aggravated in service either caused or contributed to cause death.  The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

Applicable law provides that a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310 (2015).  This includes a disorder made chronically worse by service-connected disability. See Allen v. Brown, 7 Vet.App. 439, 448 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R § 3.310(b).

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946, and cardiovascular disease becomes manifest to a degree of at least 10 percent within one year from the date of termination of active duty, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such a disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Factual Background and Legal Analysis

Entitlement to service connection for the cause of the Veteran's death was most recently denied in an August 2006 rating decision.  The Veteran did not perfect a timely appeal or submit new and material evidence within a year of that rating decision.  Hence, the August 2006 rating decision is final. 38 U.S.C.A. § 7105.  The appellant is deemed to have attempted to reopen the claim in September 2010.  The Board must therefore review all of the evidence submitted since the last final disallowance to determine whether the appellant's claim of entitlement to service connection should be reopened and re-adjudicated de novo. See Evans v. Brown, 9 Vet.App. 271 (1996). 

A claim that is the subject of a final decision may be reopened upon the submission of new and material evidence. 38 U.S.C.A. § 5108.  New evidence is evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156.  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet.App. 510, 513 (1992).

The evidence received since the August 2006 rating decision includes a July 2012 report from H. Skaggs, MD, who indicated that he reviewed the claims file.  The physician opined that it was highly likely that ischemia due to service-connected right leg shell fragment wounds and right sciatic nerve paralysis led to the development of a blood clot that travelled to the Veteran's brain and caused a stroke.  Dr. Skaggs stated that while there were other factors contributing to the Veteran's demise, service-connected disability contributed substantially and materially to his death.  

The Board has carefully reviewed the record and finds that the provisions of 38 C.F.R. § 3.156 are applicable to the instant matter.  The private physician's report provides a nexus between the Veteran's service-connected disability and the cause of his death that was not demonstrated in prior records.  The additional information supports the claim in a manner not previously demonstrated.  Such evidence is new and material and serves as a basis to reopen and reconsider the claim of entitlement to service connection for the cause of the Veteran's death under 38 C.F.R. § 3.156.  


ORDER

The claim of entitlement to service connection for the cause of the Veteran's death is reopened.


REMAND

The Board finds that further development is warranted prior to disposition of the issue on appeal.

At the outset, the Board observes that the record contains only a discharge summary of the Veteran's hospitalization at the Marion, Illinois VA Medical Center from August 11, 1994 until he expired on August 19, 1994.  The Board is of the opinion, however, that all of the clinical data from the terminal hospitalization should be made a part of the record.  It is also shown that the Veteran sought treatment at that facility over the years.  The most recent record prior to the August 1994 summary is dated in June 1986.  As there is potential notice of the existence of additional VA records, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, all VA records dating from 1986 through August 1994, to include the complete final admission report, should be requested and associated with the claims folder, to include those that may be retired or on microfilm.  

The record reflects that in June 2014, the RO obtained a medical opinion from a VA family practice physician who opined that it was less likely than not that the Veteran's service-connected disability was implicated in his death from cardiovascular disease.  This opinion directly contradicts the conclusion reached by Dr. Skaggs (also a family practice physician) in this regard and the findings must be reconciled.

Under the circumstances, the Board is of the opinion that claims file should be referred to VA board-certified cardiovascular specialist for review of the record and an opinion as to whether the Veteran's service-connected disability contributed substantially or materially to cause of death, or aided or lent assistance to producing death.  The fulfillment of the VA's statutory duty to assist the appellant includes requesting a medical opinion by a specialist when warranted that takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one. See Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Request all VA outpatient records from the Marion, Illinois VA Medical Center dating from 1986 through 1994, to include the full August 1994 admission record.  Associate all records received with the VBMS file, to include those that may be retired or on microfiche.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Thereafter, refer the Veteran's VBMS/Virtual VA claims file and a copy of this remand to a board-certified cardiovascular specialist who never treated or examined the Veteran.  The VA specialist must be requested to review the entire claims file to provide an opinion as to whether and to what degree the Veteran's service-connected shell fragment wound fracture residuals of the right thigh and leg with sciatic paralysis was implicated in his death from cardiopulmonary failure due to or as a consequence of cerebrovascular accident, if any.  

The cardiologist is advised that the Veteran was specifically service connected for incomplete paralysis of the right sciatic nerve secondary to a compound comminuted femur fracture with damage to Muscle Groups XIX and XV secondary to wounds incurred in Normandy, France; for a loss of use of both lower extremities; and for residuals of a right hand gunshot wound.   

The VA cardiovascular specialist must respond to the following questions in a narrative report.

a) Whether it is at least as likely as not any in-service factor or event was a causative or contributing factor in the development of the Veteran's cerebrovascular disease.

b) Whether it is at least as likely as not that cardiovascular disease from which the Veteran died was secondary to or permanently aggravated by service-connected shell fragment wound fracture residuals of the right thigh and leg with sciatic paralysis, to include due to any inactivity imposed by the Veteran's service connected disorders. 

c) Whether it is at least as likely as not at the Veteran's service-connected shell fragment wound fracture residuals of the right thigh and leg with sciatic paralysis contributed substantially and materially to his death, combined to cause death, or aided and/or lent assistance to producing death.

The examiner should be informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of the medical evidence is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it. 

The cardiovascular specialist must provide a complete rationale for the opinions provided.

If the requested opinion cannot be rendered without resorting to speculation, the cardiologist must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record, i.e., additional facts are required, or the cardiologist does not have the necessary knowledge or training to offer an opinion.

3.  The RO should ensure that the medical report requested above complies with this remand and its instructions.  If the report is insufficient, or if a requested action is not taken or is deficient, it must be returned for correction.

4.  After taking any further development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, provide a supplemental statement of the case to the appellant and her representative before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veteran's Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109(B), 7112 (West 2014).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


